In an action for separation or, in the -alternative, for divorce, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings *828County, dated December 17, 1969, as directed him to pay $200 a week for temporary alimony and child support. Order modified, on the law and the facts, by striking from the second and fourth decretal paragraphs thereof the figure “ $200.00 ” and substituting therefor the figure “ $150.00 ”. As so modified, order affirmed insofar as appealed from, without costs. Under all the circumstances, so far as the facts can be determined from the affidavits, it is our opinion that the award was excessive to the extent indicated. In view of the numerous adjournments heretofore had in this ease, the ease should be brought to trial without further unnecessary delay. Christ, P. J., Rabin, Hopkins, Brennan and Benjamin, JJ., concur.